DETAILED ACTION

The following is a final office action is response to communications received on 05/13/2022.  Claims 1 & 3-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the coil is flattened” (of Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9, 12 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamek-Bowers et al. (US 11,439,732).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    656
    715
    media_image1.png
    Greyscale

Regarding Claim 1, Adamek-Bowers teaches a prosthetic heart valve (16) comprising: a stent structure forming a plurality of commissure posts (shown); a valve structure (22) supported by the stent structure, the valve structure having an inflow end and an outflow end (shown); a base (shown) supporting the stent structure, the base having a first end at the inflow end and an opposing, second end adjacent the plurality of commissure posts (Fig 2); the base further including a groove (interpreted as the groove through which sutures 40 pass) recessed within a material of the base between the first and second ends of the base and spanning at least two of the plurality of commissure posts (Fig 2); and a radiopaque (Col 16: lines 33-67) element (40) positioned around the base, within the groove.
Regarding Claim 3, Adamek-Bowers teaches wherein the radiopaque element includes a wire (40) extending around the base.  
Regarding Claim 4, Adamek-Bowers teaches wherein the wire is coiled (Fig 2).
Regarding Claim 8, Adamek-Bowers teaches wherein the radiopaque element includes a badge (34) connected to the wire.  
Regarding Claim 9, Adamek-Bowers teaches wherein the radiopaque element includes a badge (34) having an indicator (e.g., inflow position of device).
Regarding Claim 12, Adamek-Bowers teaches wherein the badge (34) is sewn to the base.
Regarding Claim 21, Adamek-Bowers teaches the device as set forth in the rejection of claims 1, 3 & 4.
Claim(s) 1, 13-16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttenberg et al. (US 9,504,566).  Please refer to the annotated figure below in consideration of the following rejection:


    PNG
    media_image2.png
    537
    836
    media_image2.png
    Greyscale

Regarding Claim 1, Guttenberg teaches a prosthetic heart valve (20) comprising: a stent structure forming a plurality of commissure posts (32); a valve structure (24) supported by the stent structure, the valve structure having an inflow end and an outflow end (Fig 1C); a base supporting the stent structure (Fig 14A), the base having a first end at the inflow end and an opposing, second end adjacent the plurality of commissure posts; the base further including a groove (interpreted as the groove/area in which radiopaque material 202 resides) recessed within a material of the base between the first and second ends of the base and spanning at least two of the plurality of commissure posts; and a radiopaque (Col 13: lines 51-55) element (202) positioned around the base, within the groove.
Regarding Claim 13, Guttenberg teaches wherein the radiopaque element includes a band defining a gap (Fig 14A).  
Regarding Claim 14, Guttenberg teaches wherein the radiopaque element includes an indicator (shown).  
Regarding Claim 15, Guttenberg teaches wherein the indicator (shown) is aligned with one commissure post (32) of the stent structure.  
Regarding Claim 16, Guttenberg teaches wherein the valve further comprises a plurality of indicators (as shown), wherein one indicator is aligned with each commissure post of the stent frame (Figs 1A-1C).
Regarding Claim 18, Guttenberg teaches wherein the band has a variable width (shown as it progresses form on side to the other).
Regarding Claim 20, Guttenberg teaches wherein the base is independently formed with respect to the stent structure (Figs 1A-1C and 14A).

Allowable Subject Matter
Claims 5-7, 10, 11, 17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barone (US 8,591,573) teaches a prosthetic heart valve (Fig 7) comprising: a stent structure forming a plurality of commissure posts (42); a valve structure (45) supported by the stent structure, the valve structure having an inflow end and an outflow end; a base supporting the stent structure (Fig 7), the base having a first end at the inflow end and an opposing, second end adjacent the plurality of commissure posts; the base further including a groove (41) recessed within a material of the base between the first and second ends of the base and spanning at least two of the plurality of commissure posts (42); and a radiopaque element (Col 7: lines 28-33) positioned around the base, within the groove (Fig 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774